          Case 1:18-cv-04005-SN Document 118 Filed 07/31/20 Page 1 of 1




                                                              Patricia Kakalec
                                                              Patricia@KakalecLaw.com

                                                              July 31, 2020

The Hon. Sarah Netburn
United States Magistrate Judge
U.S. District Court – Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

By ECF

       Re:     Gao v. Graceful Services, Inc. et al., 18-CV-4005 (SDNY)

Dear Judge Netburn:

       My office, along with TakeRoot Justice, represents the Plaintiff in the above-referenced
case. Plaintiff submits this letter as a status update as directed by the Court’s June 30, 2020
Order.

       While the Court’s order directed the parties to submit a joint status update, shortly before
5:00 pm today Plaintiff received Defendant’s proposed addition to this letter, including his
absolutely outrageous and false statement that I instructed my client to lie during her deposition
testimony. We will address his many spurious accusations separately, but in order to timely
supply this status report to the Court we submit this letter on behalf of Plaintiff alone.

       Yesterday, July 30th, Defendant Graceful II Service Inc. deposed our client Ms. Gao.
Pursuant to the Court’s June 30th Order, discovery was extended solely for that deposition, so
discovery has now been completed. Plaintiff made a settlement demand to Defendant in
advance of Plaintiff’s deposition but did not receive any response to the demand.

       Plaintiff requested a jury trial in this case, but would also be amenable to a bench trial
under the circumstances.

                                                              Respectfully,


                                                              Patricia Kakalec
                                                              Counsel for Plaintiff

cc:    all counsel by ECF

                                        Kakalec Law PLLC
                           11 Broadway, Suite 615, New York, NY 10004
                        195 Montague Street, 14th Floor, Brooklyn, NY 11201
                               (212) 705-8730; (646) 759-1587 (fax)
                                      www.KakalecLaw.com
